

117 HR 248 IH: Farm-to-Market Road Repair Act of 2021
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 248IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Hastings introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to expand eligibility for the surface transportation block grant program, and for other purposes.1.Short titleThis Act may be cited as the Farm-to-Market Road Repair Act of 2021.2.Surface transportation block grant programSection 133 of title 23, United States Code, is amended—(1)in subsection (b) by adding at the end the following:(16)Roads in rural areas that primarily serve to transport agricultural products from a farm or ranch to a marketplace.; and(2)in subsection (g)—(A)in the heading by striking 5,000 and inserting 50,000; and(B)in paragraph (1) by striking subsection (d)(1)(A)(ii) and all that follows through the period at the end and inserting clauses (iii) and (iv) of subsection (d)(1)(A) for each fiscal year may be obligated on roads functionally classified as rural minor collectors or local roads or on critical rural freight corridors designated under section 167(e).. 